Title: To Alexander Hamilton from Richard Hunewell, 15 October 1799
From: Hunewell, Richard
To: Hamilton, Alexander


          
            Sir,
            Portland 15th. October 1799
          
          In answer to your letter of 19th. Septr. I have selected, from the four candidates, recently recommended for your consideration as Cadets: Mrs George Blake & Oliver Emerson: I have made known to them the substance of your Letter, should they meet your approbation, from my former recommendation, & they appointed, it will be very pleasing to me.
          I am with great respect Sir your Humble. Servant.
          
            Richard Hunewell
          
          Honble. Alexr. Hamilton Esqr Major Genl. & Inspector General United States Army New York
        